                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Laquavis O'Neal Jordan                                             Docket No. 5:16-CR-218-2H

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S . Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order ofLaquavis O'Neal Jordan, who, upon an earlier plea
of guilty to 21 U.S.C. § 846 and 21 U.S .C. § 54l(b)(l)(C), Conspiracy to Distribute and Possession With
Intent to Distribute a Quantity of Cocaine Base (Crack), was sentenced by the Honorable Malcolm J.
Howard, Senior U.S. District Judge, on February 14, 2017, to the custody of the Bureau of Prisons for a
term of 36 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 36 months.

   Laquavis O'Neal Jordan was released from custody on April 24, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

Following the defendant's last positive test for marijuana and cocaine on August 14, 2019, the defendant
has not attended treatment, missed drug tests, and missed multiple appointments with this officer.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall abide by all conditions and terms of the home detention program for a period
       not to exceed 60 consecutive days. The defendant shall be restricted to his residence at all times
       except for pre-approved and scheduled absences for employment, education, religious activities,
       treatment, attorney visits, court appearances, court obligations or other activities as approved by the
       probation officer. The defendant shall submit to the following Location Monitoring: Radio
       Frequency monitoring and abide by all program requirements, instructions and procedures provided
       by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Van R. Freeman, Jr.                               Isl Jonathan A. Holmes
Van R. Freeman, Jr.                                   Jonathan A. Holmes
Deputy Chief U.S. Probation Officer                   U.S. Probation Officer
                                                      310 New Bern A venue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone: 9196104087
                                                      Executed On: September 13 , 2019
Laquavis O'Neal Jordan
Docket No. 5:16-CR-218-2H
Petition For Action
Page2


                                     ORDER OF THE COURT
                                   J1J           J
Considered and ordered this      / ~ a y of     ~~ ~      , 2019, and ordered filed and
made a part of the records in the above case.




·Malcolm J. Htward
 Senior U.S . District Judge
